 In the Matter of BETHLEHEMS' GLOBE PUBLISHING COMPANY, Em-PLOYERandLEIIIGH VALLEY NEWSPAPER GUILD, LOCAL 49, AMERICANNEWSPAPER GUILD, CIO, PETITIONERCaseNo. 4-R-2518.-DecidedJune, 27, 1947Mr. H. P. McFadden,of Bethlehem, Pa., for the Employer.Messrs. Isserman, Isserman and Kapelsohn,byMr. Morris Isser-man,of Newark, N. J., andMr. Karl F. Weber,of Allentown, Pa., forthe Petitioner.Mrs. Platonia P. Kaldes,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Bethle-hem, Pennsylvania, on March 21,1947, before John-H. Garver, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSTNESS OF THE EMPLOYERBethlehems' Globe Publishing Company is a Pennsylvania corpo-ration engaged at Bethlehem, Pennsylvania, in publishing and issuinga daily newspaper called "The Bethlehem Globe-Times." This news-paper has a circulation of over 23,000 copies, 99 percent of which isdistributed within the State-and the remainder outside the State. Inconnection with the publication of the newspaper, the Employer an-nually receives newsprint, paper, and ink valued in excess of $200,000from points outside the State.The Employer utilizes and con-tributes to the news services of the Associated Press and UnitedPress; it also receives and publishes national features, comic strips,and advertisements of nationally sold products.The Employer ad-ditionally produces and ships contract printing valued in excess of$200,000 annually to points outside the State.74 N. L. R. B., No. 68392 BETHLEHEMS' GLOBE PUBLISHING COMPANY393We find that the Employer is engaged in commercewithin the mean-ing of the NationalLaborRelations. Act.1,II.THE, ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusive-bargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV".TILE AI'I'ROl'RLATE UNITThe Petitioner seeks a unit consisting of the Employer's Advertis-ing Department and Business Office employees (hereinafter referredto as the "commercial" employees), excluding the employees of theEditorial Department, the photographer, the general manager andhis confidential secretary, the business manager, and the advertisinu,director.Time Employer requests a combined unit of commercial andeditorial employees; it agrees, however, to the other specific exclusionsindicated above.The record discloses that there is some community of interest be-tween approximately 25 commercial and approximately 18 editorialemployees in question in that both groups operate to a limited extentunder the saute working conditions and the publication of the Eni-ployer's newspaper requires their joint efforts.,On the other hand,the record shows that the commercial employees are separately super-'See 1. LR.11v Ascoc,afed Press,301 13 S 103, 125-130J'L I? Bv A S. AbellUo,97 F (2d)951, 95:3-955 (C C A 4).2The hours,vacationprivileges, and groupinsurance privileges of both groups ale thesameEach group occasionally as'ists the other,althoughtheyhave little day-to-claycontactFor example,there aretwo or threespecial editions of the newspaper issuedeach year dealing largelywithfashions wherein the merchandise of advertisers is writtenup by the Editorial Department employeesfor news orfeature articlesIn addition,editorial employees sometimes write a'ping" in the news column in connection with aparticular advertiser's request,and the news reporters inform the advertising solicitorsof any likelyadvertisingprospects- theymay run acrossAccountants of the BusinessOffice also helpthe editoualemployees in tabulatingelectionreturns and box scores, andstenographersof the sameoffice occasionallydo stenographic workfor the editorialemployees. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDvised and physically separated from the editorial employees," thatthey are paid on a different basis ,4 that they have little clay-to-daycontact with each other and are not interchanged,6 and that, they per-form different kinds of work."There has been no history of collectivebargaining at the newspaper plant here involved and no labor organi-zation has sought to represent the employees on a broader basis. Inview of all the foregoing circumstances, we are persuaded that a unitconfined to the commercial employees is appropriate.'Although the Employer cites in support of its position our recentdecision inMatter of Fairchild Advertising Inc., 72 N.L. R. B. 1082,where we found that five editorial employees of a trade newspapercould not properly be separated from seven commercial employeesfor bargaining purposes, the factors which persuaded us to that con-clusion, namely the small size of the combined staff and the dailyoperations of that staff as an integrated group, are not present here.Moreover, the Board has recently unanimously held inMatter of Chi-cago Journal of Commerce, Inc., 73N. L. R. B. 1213, that a unitconfined to an editorial department alone is appropriate.We find, therefore, that all employees of the Employer's AdvertisingDepartment and Business Office, excluding the employees of the Edi-torial Department, photographer, the general manager and his con-fidential secretary, the business manager, the advertising director,and all other supervisory employees, having authority to hire, pro-3The Editorial Department, located on the second floor of the Employer's office building,is under the supervision of the city editorThe Advertising Department and the BusinessOffica are both located on the first floor, and are under the respective supervision of thebusiness manager and the advertising director.The latter two supervisors are accountableto the assistant general manager, and through him, to the general manager, while thecity editor is accountable directly to the general managerAlthough all the employees here discussed are paid on a salary basis, the AdvertisingDepartment employees receive,additionally,a bonus based upon the amount of advertisingmaterial insetted in the paper5While there have been two transfers from the Advertising Department to the EditorialDepartment,these were on a permanent basis.°In the Advertising Department there are classified phone solicitors, outside classifiedsolicitors,display advertising salesmen and copy writersIn the Business Office thereare telephone operators,bookkeepers,stenographers and clerksThe classified solicitorssolicit classified advertising, some by phone and some by personal visitsDisplay adver-tising solicitors solicit large display advertisements, and the copy writers make up theadvertsing copyThe businessmanager, IIock, decidesgenerallythe amount of spaceto be allocated to display advertising, classified advertising, and newsThe bookkeepersand clerks in the department perfoinr the obvious functions of keeping the books andrecords for the newspaper,and the newspaper files.The telephone operators serve alldepartments.The stenographers on occasion will do stenographic work for the EditorialDepartment,but most of the stenographic and typing work for the Editorial Departmentnot done by the members of the Editorial Department themselves is done by the confidentialsecretary to the general ni.ui.tgcrIn the Editorial Department lheie are newspaperreporters and rewrite men, performing the usual duties of these classifications7SeeMatter of PiescottPublishingConapaoay, Inc,64 N L. R 11 1390, 1393, wherewe held that, absent a compelling history of collective bargaining on a nntltiple-departmentbasis, a departmental unit of newspaper employees could function separately for bargainingpurposesCfMatter of Field Enterprises, Inc ,73 N L R B , 141 BETHLEHEMS' GLOBE PUBLISHING COMPANY395mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Bethlehems' Globe PublishingCompany, Bethlehem, Pennsylvania, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Fourth Region, acting in this matteras agent for the National Labor Relation Board, and subject toSections 203.55 and 203.56, of National Labor Relations Board Rulesand Regulations-Series 4, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not they desire to be represented by Lehigh Valley NewspaperGuild, Local 49, American Newspaper Guild, C. I. 0., for the pur-poses of collective bargaining.